Broyles, P. J.
1. Under the ruling in Park v. Carmichael, ante, 36 (92 S. E. 397), the court did not err in overruling the 5th, 6th, 7th, and 8th grounds of the demurrer- to the amended answer of the defendant.
2. Under the facts of the case and the ruling in Park v. Swann, ante, 39 (92 S. E. 398), the charge of the court, that if the jury found certain facts to exist, stating them, then the bank and its officers and directors “would be chargeable with negligence,” was not erroneous.
3. The several excerpts from the charge of the court, complained of, contain no material error, when considered with their context and the facts of the case.
4. The verdict was supported by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.